—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 26, 1999 (People v Castillo, 260 AD2d 643), affirming a judgment of the County Court, Westchester County, rendered April 4, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.